rendered its decision on the other counts. McDonald was acquitted of

                 counts 1-3 and was convicted of count 4.

                              First, McDonald contends that insufficient evidence supports

                 his conviction. We disagree because, when viewed in the light most

                 favorable to the State, the evidence was sufficient to establish guilt beyond

                 a reasonable doubt as determined by a rational trier of fact.    See Jackson
                 v. Virginia, 443 U.S. 307, 319 (1979); Mitchell v. State, 124 Nev. 807, 816,
                 192 P.3d 721, 727 (2008); see also Deueroux v. State, 96 Nev. 388, 391, 610

                 P.2d 722, 724 (1980) ("[C]ircumstantial evidence alone may sustain a

                 conviction."). Accordingly, we conclude that this claim lacks merit.

                             Second, McDonald contends that the district court abused its

                 discretion by denying his motion to dismiss count 4 because the charging

                 document did not provide adequate notice of the date he was alleged to

                 have committed the crime. We review a district court's decision regarding

                 a motion to dismiss for an abuse of discretion. See Hill v. State, 124 Nev.

                 546, 550, 188 P.3d 51, 54 (2008). "The indictment or the information must

                 be a plain, concise and definite written statement of the essential facts

                 constituting the offense charged." NRS 173.075(1). "Unless time is an

                 essential element of the offense charged, there is no absolute requirement

                 that the state allege the exact date, and the state may instead give the

                 approximate date on which it believes the crime occurred."      Cunningham
                 v. State, 100 Nev. 396, 400, 683 P.2d 500, 502 (1984). Here, the charging
                 document alleged that McDonald possessed a firearm between June 3 (the

                 date Gomez was shot) and August 1 (the date he was apprehended).

SUPREME COURT

      OF

    NEVADA
                                                       2
(0) 1947A cern
                  McDonald concedes that he understood these dates "as potential dates for

                  asserting that [he] violated NRS 202.360." We conclude that the charging

                  document provided sufficient notice to enable McDonald to defend against

                  the charges and that the district court did not abuse its discretion by

                  denying his motion to dismiss.       See Simpson v. Eighth Judicial Dist.

                  Court, 88 Nev. 654, 660, 503 P.2d 1225, 1229-30 (1972).

                              Third, McDonald contends that the State violated Brady v.

                  Maryland, 373 U.S. 83 (1963), by failing to obtain the results of a DNA

                  test conducted on the firearm discovered in the vehicle. Relatedly,

                  McDonald contends that the district court erred by forcing him to choose

                  between the DNA test results and his right to a speedy trial. We conclude

                  that no relief is warranted because McDonald fails to (a) demonstrate that

                  the State withheld favorable evidence in its possession, see Mazzan v.

                  Warden, 116 Nev. 48, 67, 993 P.2d 25, 37 (2000), (b) explain how he was

                  inappropriately forced to choose between his rights, or (c) establish that he

                  was prejudiced by the district court's actions.

                              Fourth, McDonald contends that the prosecutor committed

                  misconduct by arguing that the jury could consider the evidence presented

                  during the first phase of trial when determining whether he was guilty of

                  count 4. When considering allegations of prosecutorial misconduct, we

                  first determine whether the prosecutor's conduct was improper and then

                  consider whether the improper conduct warrants reversal.            Valdez v.

                  State, 124 Nev. 1172, 1188, 196 P.3d 465, 476 (2008). We conclude that



SUPREME COURT
        OF
     NEVADA                                              3
(0) 1947A    eo
                this claim lacks merit. The State followed the procedure approved of in

                Morales and its argument did not constitute misconduct.

                            Fifth, McDonald contends that the prosecutor committed

                misconduct by arguing that he was guilty of possessing a firearm even if

                he took it from Gomez in self-defense. Because McDonald did not object,

                we review for plain error. Id. at 1190, 196 P.3d at 477. Even assuming

                that self-defense is a defense to felon in possession of a firearm, McDonald

                fails to demonstrate plain error because the prosecutor simply argued that

                he was guilty of possessing a firearm on August 1 even if he acted in self-

                defense on June 3.
                            Sixth, McDonald contends that the district court erred by

                admitting his statements that he would speak with detectives so long as

                the conversation was not recorded because they were more prejudicial

                than probative and unfairly commented on his right to remain silent. We

                review a district court's decision to admit evidence for an abuse of

                discretion. Mclellan v. State, 124 Nev. 263, 267, 182 P.3d 106, 109 (2008).
                We disagree with McDonald's assertion that admission of these

                statements, and the prosecutor's argument regarding these statements,

                was a comment on his right to remain silent.     See Deutscher v. State, 95

                Nev. 669, 682, 601 P.2d 407, 416 (1979) ("The established test is whether

                the language was manifestly intended or was of such character that the

                jury would naturally and necessarily take it to be a comment on the

                failure of the accused to respond." (internal alteration and quotation

                marks omitted)). We also disagree that these statements implied that "not

SUPREME COURT
          OF
       NEVADA


KO) 1947,1/4
                    only is [McDonald] a felon but that he has been to prison previously."

                    Even assuming that these statements had no probative value, we conclude

                    that any error in admitting the statements was harmless because

                    McDonald was acquitted of counts 1-3 and substantial evidence was

                    presented to support count 4.
                                Seventh, McDonald contends that cumulative error entitles

                    him to relief. Having considered the appropriate factors, see Valdez, 124

                    Nev. at 1195, 196 P.3d at 481, we conclude that no relief is warranted.

                    Accordingly, we

                                ORDER the judgment of conviction AFFIRMED.'



                                                                        CA.




                    Pickering




                          'McDonald's appendix fails to comply with NRAP 30(b) because it
                    contains numerous documents which are "not essential to the decision of
                    issues presented by the appeal." See NRAP 3C(e)(2)(c) (requiring appendix
                    to comply with the provisions of NRAP 30). For example, the appendix
                    contains over 500 pages of documents which merely explain the
                    qualifications of the State's potential experts. We remind counsel for
                    McDonald that brevity in the appendix is required and "the court may
                    impose costs upon parties or attorneys who unnecessarily enlarge the
                    appendix." NRAP 30(b).



SUPREME CouFrr
        OF
     NEVADA                                             5
(0) 1947A    es).
                cc:   Hon. Elissa F. Cadish, District Judge
                      Law Offices of Martin Hart, LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                          6
(0> vs41A